The appellant has appealed from a judgment of conviction of violating subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving scene of accident without reporting) rendered by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn. Judgment reversed on the law, information dismissed and the fine remitted. In our opinion the judgment of conviction is against the Weight of the credible evidence and the guilt of the defendant was not established beyond a reasonable doubt. Appeal from orders dismissed. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.